DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler in view of Sokolov or Sebastian and further in view of Hong et al (US 2015/0058893).
Claims 1 and 17, teaches a method and a non-transitory computer-readable storage medium comprising: 
a)	providing, by a remote device, information for establishing a communication session with a client device; (Cutler: The first device also includes a display configured to display the selected view of the second site based on a video image of the second site captured by the second device, [0003]);
b)	in response to an interaction with the information, causing capture of video by a camera of the client device, the client device configured to display the captured video on a screen of the client device and to provide the captured video to the remote device; (Cutler: Fig. 1, The near end device 200… to capture both near end video image and audio at the near end site 202 and… may then output near end video data 206 and near end audio data 208 (shown in FIG. 3), [0022] to remote device 200);

c)	receiving, by the remote device, an operation performed on the video captured by the client device; (Cutler: selecting, via a controller of the first device, a view defining an area of the second site selectable to be displayed by a display of the first device, [0004]; Or Fig. 10A, [0028]), Cutler teaches the remote device configured to display the captured video within a video interface comprising a set of interface elements that enable a user of the remote device to perform the operation, (Fig. 10A, [0028]), Cutler does not but Hong teaches “the interface elements enabling a user to modify a speed of playback of the video [[or add visible content to the video]], (When the pointer corresponding to the magic remote controller is dragged to the left and right with the button of the magic remote controller pressed and then the button is released during playback of images, images being played at a normal speed can be played at an increased speed (1800). Specifically, according to the example illustrated in FIG. 18, a fast forward command signal can be transmitted and FF OSD representing a fast forward function can be displayed when the pointer is dragged to the left (1800). When the fast forward command signal is transmitted twice or more by repeatedly dragging the pointer to the left, a fast forward speed can be increased. On the contrary, a rewind command signal can be transmitted and REW OSD representing a rewind function can be displayed when the pointer is dragged to the right. When the rewind command signal is transmitted twice or more by repeatedly dragging the pointer to the right, a rewind speed can be increased. When the button of the magic remote controller is clicked during fast playback, the fast playback mode changes to the normal playback mode, [0174]).
d)	providing, by the remote device to the client device, an instruction associated with the received operation, the client device configured to modify the video displayed by the client device based on the instruction. (Please see Sokolov or Sebastian for detail)
(1)	Sokolov teaches: “Content management 412 of the second device, in response to the modification request from the first device, the content management component 412 can modify the image content, based at least in part on these analysis results, to generate modified image content 416 for display in a desired display area (e.g., image display frame) of the second display component 410, [0059-0060]). OR

(2)	Sebastian teaches “video playback environment with recording system can store video, [0039], with frame buffer for playback the stored frame buffer 241 data, [0052-0053, 0074] and furthermore, Sebastian teaches “the editing and mixing GUI 131 can enable editors 130 to sequence and/or mix multiple tracks, overdub tracks (e.g., by integrating tracks recorded at different times into a single composition), punch in and out of pre-recorded tracks (e.g., to insert and/or replace portions of a recorded track), apply filters to tracks, copy (or cut) and paste track data, etc. The output of the editing process can include editing control values and scripts 132 that construct the finished composition into program content 154 presented to the audience 150, [0037]”.
It would have been obvious to the ordinary artisan before the effective filing date to combine the teaching of Hong and Sokolov or Sebastian and Cutler for the purpose of providing an ability to control the speed of the playback properly as desired and to display content on a different display component having different characteristics where user can modify the image content improperly according to user view desire as well as display characteristics accordingly.

Claims 2 and 18. The method of claim 1, wherein the information provided for establishing the communication session includes a link, a token, or an interface. (Cutler: interface 180; Sokolov: interface component 604).
Claims 3 and 19. The method of claim 1, wherein receiving the operation on the video comprises: displaying, by the remote device, the captured video provided by the client device on a screen associated with the remote device; and receiving an interaction with the video displayed by the remote device from the user of the remote device. (See claim 1).
Claims 4 and 20. The method of claim 1, wherein the instruction associated with the received operation includes an identifier of a buffered frame of the captured video, and the modifying includes rewinding the captured video for playback beginning at the buffered frame using the identifier. (Sebasian: video playback environment with recording system can store video, [0039], with frame buffer for playback the stored frame buffer 241 data, [0052-0053, 0074]).
Claims 5-6. The method of claim 1, further comprising: in response to a second operation performed on the video by the client device, receiving, by the remote device, a second instruction associated with the second operation provided by the client device; and modifying, by the remote device, the video captured by the client device based on the second instruction; wherein the second operation is performed via an interface displayed by the client device. (Sokolov, [0059]: request other information (e.g., image formatting information) relating to the image content. This other information can include, for example, modifications (e.g., cropping, re-sizing, applying of visual effects, changes to orientation, framing adjustments to the image content within an image display frame, etc.)).
Claim 7. The method of claim 1, wherein causing capture of video by the camera further comprises: in response to the interaction with the information, providing an interface for display to the client device requesting the captured video; and in response to an interaction with the interface by a user of the client device, providing, by the remote device, an instruction to initiate the capture of the video by the client device. (See claim 1).
Claim 8. The method of claim 1, further comprising: recording, by the remote device, one or more frames of the captured video provided by the client device, the one or more frames including the modified video. (Sebasian teaches “with frame buffer for playback the stored frame buffer 241 data, [0052-0053, 0074]).Sokolov teaches modified video (e.g., cropping, re-sizing, applying of visual effects, changes to orientation, framing adjustments to the image content within an image display frame, etc.), [0059]).
Claim 14. The method of claim 1, further comprising: receiving, by the remote device, a second operation performed on the video captured by the client device, wherein the received second operation comprises an instruction to move a cursor on the video displayed by the client device.  (Cutler: The user input device 1514 can include physical structure… i.e., cursor direction keys, [0065]).

Claim 15. The method of claim 1, further comprising: receiving, by the remote device, a second operation performed on the video captured by the client device, wherein the received second operation comprises an instruction to stop or freeze the video displayed by the client device. (Sebastian, PAUSE, [0053]).
Claim 16. The method of claim 1, wherein information comprises a URL included within a text message, an email, a web page, or an application interface. (Sokolov: send or receive messages (e.g., emails, instant messages, text messages, etc.), etc., [0024]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler in views of Sokolov or Sebastian and Hong and further in view of Pirzada et al (US 2006/0039333).
Claim 10. Cutler does not teach “determining, by the remote device, a network connection speed for a network connection of the client device; and responsive to determining the network connection speed is below a threshold speed, providing, by the remote device, a second instruction to the client device, the client device configured to provide, based on the second instructions, a recommendation to a user of the client device to re-configure the network connection of the client device”.
Pizada teaches “Firmware 156 of WAP IHS 150 corresponds to firmware 215 of the IHS 200 of FIG. 2. Firmware 156 is configured to enable WAP IHS 150 to: 1) monitor the priority class of information flowing though network system 100; 2) monitor connection speeds of the client IHSs that are requesting high priority multimedia content; 3) determine the effective bandwidth utilization of network system 100 based on the determined connection speeds of the client IHSs that request high priority multimedia content; 4) trigger countermeasures when the effective network bandwidth utilization falls below a predetermined threshold; and 5) adjust the countermeasures to obtain improved quality of service (QoS), [0018]”.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler in views of Sokolov or Sebastian and Hong and further in view of Agarwala et al (US 2010/0053347).
Claim 11. Cutler does not teach “wherein the remote device performs a video stabilization operation on the captured video provided by the client device before receiving the operation performed on the video”.
Agarwala teaches “for most frames, the amount of change in the source frame to generate the stabilized frame may be relatively small. By performing the change (or "warp") of the source frame in a content-aware fashion, the change may be less noticeable to a viewer, except that the stabilized video may exhibit a smoother camera motion, [0030]”.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Agarwala into the combined teaching of Cutler, for the purpose of stabilizing the video images/frames for better quality, i.e., smoothness, when displayed for a communication session.

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler in views of Sokolov or Sebastian and Hong and further in view of Ahmad (US 2016/0180743).
Claim 9, Cutler in combination with Sokolov or Sebastian teaches “providing, by the remote device, information, providing, by the remote device, a portion of the captured video to the additional device.
Ahmad teaches “the “additional” elements.  Multiple set of image data, performing object recognition (e.g., body part or medical tool recognition), tracking objects in image data, and determining values for parameters such as the location or depth of an incision…. [0064]; where Server 120 may include an electronic health record (EHR) API module 634 to interface with EHR 640, which may be stored in memory of server 120, may be stored in proximity to server 120, or may be stored in remote locations from server 120. EHR API module 634 may implement standards for accessing EHR, such as Health Level-7. EHR API module 634 may retrieve EHR stored at other locations and make it available to local doctor 140 and remote doctor 150, [0066]”.
Claims 12-13. Cutler does not teach “receiving, by the remote device, a second operation performed on the video captured by the client device, wherein the received second operation comprises an instruction to add an annotation to the video displayed by the client device; wherein the annotation comprises one of: a graphical highlight, an augmented reality annotation, an outline, or an indication to a portion of the displayed video”.
Ahmad teaches “ Fig. 5 and [0014]: remote doctor may, for example, draw on the provided data or simulate the incision using the provided data and augmented reality techniques”.

Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Ahmad into the combined teaching of Cutler for the purpose of demonstrating an capability to highlight or emphasize on certain important information so the end ser can be aware of the emphasis of the communication.
					
Response to Arguments
Applicant’s arguments with respect to the current claim(s) filed 6/29/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651